    Case: 4:20-cv-00555-SRC Doc. #: 3 Filed: 04/24/20 Page: 1 of 3 PageID #: 240



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

MANETIRONY CLERVRAIN,                                    )
                                                         )
                 Plaintiff,                              )
                                                         )
        v.                                               )             No. 4:20-CV-555-SRC
                                                         )
MICHAEL POMPEO,                                          )
                                                         )
                 Defendant.                              )

                                    MEMORANDUM AND ORDER

        This matter is before the Court upon the submission of a document titled “Motion for

Supplemental Injustice Adversely Affected [‘The Ants’] and for Related Matter for Justification

Act (‘TAJA’),” filed by self-represented plaintiff Manetirony Clervrain. ECF No. 1. Plaintiff has

neither paid the court filing fee nor filed a motion to proceed in forma pauperis in this matter. 1

For the reasons discussed below, the Court will give plaintiff twenty-one (21) days to pay the $400

filing fee in this matter or this case will be dismissed without prejudice.

          Plaintiff, currently incarcerated at the Moore Detention Center in Okmulgee, Oklahoma,

is subject to 28 U.S.C. § 1915(g), which limits a prisoner’s ability to obtain in forma pauperis

status if he has filed at least three actions that have been dismissed as frivolous, malicious, or for

failure to state a claim. Section 1915(g) provides in relevant part:

        In no event shall a prisoner bring a civil action ... under this section if the prisoner
        has, on three or more prior occasions, while incarcerated or detained in any facility,

1
         Plaintiff includes in his 170-page attachment to his motion a document titled a “Certificate of Authorized
Prison Official,” indicating that plaintiff has no money. See ECF No. 1-1 at 2. However, this document was addressed
to the Supreme Court of the United States and appears to be a copy of a filing from another case. The Court does not
construe this document as a pending motion before this Court.
         Plaintiff has also included a separate 17-page “Affidavit Accompanying Motion for Permission to Appeal In
Forma Pauperis,” (ECF No. 2) in which he states he has no assets. Again, this document is titled for an appellate
court, contains impertinent material, and seems drafted for another case. To the extent this document could be
construed as a pending motion before the Court, it will be denied.
  Case: 4:20-cv-00555-SRC Doc. #: 3 Filed: 04/24/20 Page: 2 of 3 PageID #: 241



       brought an action ... in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which relief
       may be granted, unless the prisoner is under imminent danger of serious physical
       injury.

28 U.S.C. § 1915(g). Section 1915(g) is commonly known as the “three strikes” rule, and it has

withstood constitutional challenges. See Higgins v. Carpenter, 258 F.3d 797, 799 (8th Cir. 2001).

       A review of court records reveals that plaintiff frequently files federal lawsuits and that he

has three strikes under 28 U.S.C. § 1915(g). In 2018, one court concluded that “[s]ince entering

the federal prison system in 2011, Mr. Clervrain has filed more than thirty cases in various federal

courts across the country.” Clervrain v. Revell, No. 18-3166-SAC, 2018 WL 5281366, at *1 (D.

Kan. Oct. 24, 2018) (citation omitted). Multiple district courts have denied plaintiff Manetirony

Clervrain in forma pauperis status, under 28 U.S.C. § 1915(g), finding that he has filed at least

three actions that have been dismissed as frivolous, malicious, or for failure to state a claim. See

Clervrain v. Brownback, No. 5:19-CV-3040-SAC, ECF No. 5 (D. Kan. order filed May 8, 2019)

(collecting cases); Clervrain v. Holder, No. 1:19-CV-890-UNA, ECF No. 51 (D.D.C. order filed

Jan. 28, 2020); Clervrain v. Samuel, Jr., No. 1:19-CV-468, ECF No. 48 (D.D.C. order filed Mar.

13, 2019) (collecting cases). Therefore, this Court would be unable to permit plaintiff to proceed

in forma pauperis in this matter unless he “is under imminent danger of serious physical injury.”

28 U.S.C. § 1915(g).

       The details of plaintiff’s “Motion” complaint are difficult to decipher. Like the “Motion”

filed in the instant case, plaintiff has a history of filing motions with various courts which “contain

a lot of legal labels but their few factual assertions are not sufficient to determine whether Clervrain

has alleged a plausible claim for relief.” Clervrain v. Coraway, No. 3:18-cv-819-G-BN, at 3 (N.D.

Tex. Nov. 9, 2018). Based on the Court’s examination of the “Motion” filed here, there are no




                                                   2
  Case: 4:20-cv-00555-SRC Doc. #: 3 Filed: 04/24/20 Page: 3 of 3 PageID #: 242



allegations that would support the finding that plaintiff was under imminent danger of serious

physical injury at the time of filing.

        As a result, it would be futile to allow plaintiff the opportunity to file a motion for leave to

proceed in forma pauperis in this case, because the Court would be unable to grant it. The Court

will therefore direct plaintiff to pay the $400 filing fee within the prescribed time, if he would like

this case to proceed. Without payment of the filing fee, the Court must dismiss this action without

prejudice. See Orr v. Clements, 688 F.3d 463, 464 (8th Cir. 2012) (“If a prisoner is ineligible to

proceed under § 1915, then he may still file an action or appeal, but he must pay the full filing fee

up front or suffer dismissal.”).

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff must pay the $400 filing fee within twenty-one

(21) days of the date of this Order.

        IT IS FURTHER ORDERED that to the extent plaintiff’s document titled “Affidavit

Accompanying Motion for Permission to Appeal In Forma Pauperis” could be deemed a motion

to proceed in forma pauperis, the motion will be DENIED. [ECF No. 2]

        Plaintiff’s failure to timely comply with this Order will result in the dismissal of this

action, without prejudice and without further notice.

        Dated this 24th day of April, 2020.




                                                   STEPHEN R. CLARK
                                                   UNITED STATES DISTRICT JUDGE




                                                   3
